Opinion issued October 13, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00669-CV
____________

WOOD GROUP PRODUCTION TECHNOLOGY, Appellant

V.

AMERADA HESS CORPORATION, Appellee

* * * * * *

AMERADA HESS, Appellant

V.

WOOD GROUP PRODUCTION TECHNOLOGY, Appellee




On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 95-G-2288




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeals.  No opinion has
issued.  Accordingly, the motion is granted, and the appeals are dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
          Costs of appeal are taxed against the party which incurred them.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.